September 19, 2012

                                                No. 04-12-00430-CR

                                              Charles ARRINGTON,
                                                     Appellant

                                                         v.

                                            THE STATE OF TEXAS,
                                                  Appellee

                             From the 187th Judicial District Court, Bexar County, Texas
                                           Trial Court No. 2011CR1663
                                    Honorable Sharon MacRae, Judge Presiding

                                            ORDER
       Maria Fattahi’s extension of time to file the court reporter’s record is this date NOTED. Time is
extended to October 18, 2012.

                                                              PER CURIAM

ATTESTED TO: ______________________________
            KEITH E. HOTTLE, CLERK



cc: Jorge G. Aristotelidis                                    Susan D. Reed
800 Dolorosa suite 100                                        District Attorney, Bexar County
San Antonio, TX 78207                                         Paul Elizondo Tower 1
                                                              101 W. Nueva suite 370
Anthony Cantu                                                 San Antonio, TX 78205
Bexar County District Clerk
101 W. Nueva suite 217                                        Liche Cavazos
San Antonio, TX 78205                                         100 Dolorosa
                                                              County Court #10
Maria E. Fattahi                                              San Antonio, TX 78205
Auxiallary Court Reporter
300 Dolorosa Suite 301, Room 333
San Antonio, TX 78205
                                              MINUTES
                                          COURT OF APPEALS
                                   FOURTH COURT OF APPEALS DISTRICT
                                         SAN ANTONIO, TEXAS




                                              September 19, 2012

                                             No. 04-12-00430-CR

                                            Charles ARRINGTON,
                                                   Appellant

                                                       v.

                                          THE STATE OF TEXAS,
                                                Appellee

                         From the 187th Judicial District Court, Bexar County, Texas
                                       Trial Court No. 2011CR1663
                                Honorable Sharon MacRae, Judge Presiding

                                          ORDER
       Maria Fattahi’s extension of time to file the court reporter’s record is this date NOTED. Time is
extended to October 18, 2012.

                                                            PER CURIAM

ATTESTED TO: /s/ Keith E. Hottle
            KEITH E. HOTTLE, CLERK




ENTERED THIS 19TH DAY OF SEPTEMBER, 2012.
                                                                             VOL.________ PAGE _________